Citation Nr: 0119933	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  01-04 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 1, 1999, 
for the grant of service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from January 1979 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision of the RO in 
Pittsburgh, Pennsylvania, which, among other things, granted 
service connection for sinusitis and assigned a 10 percent 
evaluation, effective from July 1, 1999.  The veteran 
appealed the assigned effective date.


REMAND

Review of the claims folder reveals that the veteran 
requested a hearing before a member of the Board (hereinafter 
"Travel Board Hearing") at the RO in his May 2001 substantive 
appeal to the Board (VA Form 9).  However, a Travel Board 
Hearing was not thereafter scheduled or held, nor was the 
request withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2000).

Accordingly, this matter is hereby REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
Board hearing at the RO at the soonest 
available opportunity, with notice to the 
veteran (at his last known address of 
record) and his representative.  Unless 
the veteran clearly indicates 
(preferably, in a signed writing) that he 
no longer desires such a hearing, the 
hearing should be held, and the claims 
file should be returned to the Board in 
accordance with current applicable 
procedures.

The purpose of this REMAND is to ensure that all due process 
requirements are met, and it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


